United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2393
                                   ___________

Xiang Cheng Lin,                        *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Peter D. Keisler,                       *
Acting Attorney General                 *      [UNPUBLISHED]
of the United States,1                  *
                                        *
             Respondent.                *
                                   ___________

                             Submitted: October 5, 2007
                                Filed: October 12, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Xiang Cheng Lin (Lin), a citizen of China, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an Immigration Judge’s
(IJ’s) denial of asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). See Mouawad v. Gonzales, 485 F.3d 405, 413 (8th Cir.




      1
        Peter D. Keisler has been appointed to serve as Acting Attorney General, and
is substituted as respondent pursuant to Federal Rule of Appellate Procedure 43(c)(2).
2007); Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83 (8th Cir. 2005) (standard of
review). We deny the petition.

       When an asylum decision is based on an adverse credibility finding, as it was
in this case, we generally defer to the IJ if the credibility finding is supported by
“specific, cogent reasons for disbelief.” See id. at 982 (citation omitted). Upon
careful review, we conclude the IJ provided such reasons: inconsistencies in Lin’s
testimony and asylum applications and Lin’s failure to provide corroborating
evidence. See Hamzehi v. INS, 64 F.3d 1240, 1243 (8th Cir. 1995) (upholding an
adverse credibility determination because the asylum applicant did not provide
specific, consistent details of, or even consistently describe, events giving rise to
asylum claim); Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004) (per curiam)
(concluding the IJ did not err in demanding corroborating evidence where an asylum
applicant’s narrative was not credible). The adverse credibility finding is dispositive
of Lin’s withholding-of-removal and CAT claims as well. See Sheikh v. Gonzales,
427 F.3d 1077, 1081 (8th Cir. 2005) (withholding of removal); Yang v. U.S. Dep’t of
Justice, 426 F.3d 520, 522-23 (2d Cir. 2005) (CAT).

        Lin argues his due process rights were violated during the hearing, but he has
pointed to nothing in the record suggesting he was denied a full and fair opportunity
to present his case, or he was otherwise deprived of fundamental fairness, see Burger
v. Gonzales, Nos. 03-40395, 05-1058, 2007 WL 2331944, at *2 (2d Cir. Aug. 17,
2007); we lack jurisdiction to review Lin’s newly raised assertion that he should be
in exclusion, not removal, proceedings, Afolayan v. INS, 219 F.3d 784, 788 (8th Cir.
2000) (ruling an appeals court lacks jurisdiction to review a claim that has not been
first presented to BIA); and there is no evidence in the record to suggest any penalty
Lin faces for violation of Chinese exit laws would be because of one of the protected
grounds, see Behzadpour v. United States, 946 F.2d 1351, 1353 (8th Cir. 1991)
(stating punishment for violation of a fairly administered passport law is not political
persecution).

      We deny the petition.
                     ______________________________
                                          -2-